Warren E. Burger: We'll hear arguments next in 72-269, Levitt against Committee for Public Education and 72-270 and 271. Ms. Coon, you may proceed.
Jean M. Coon: Mr. Chief Justice and may it please the Court. The statute at issue on this appeal, Chapter 138 of the New York Laws of 1970, provides for the payment by the State to non-public schools within the State, specific sums of money as partial reimbursement of the expenses of record-keeping, testing, and reporting incurred by the non-public schools in complying with requirements of state law and regulation. The laws and regulations referred to have been enacted for the purposes of the examination and inspection of the non-public schools by the State. The examination of this statute to determine its validity, must we feel be made in the perspective of the total historical educational picture in the State of New York. From the creation of the University of the State of New York in 1787, the regents of that University and subsequently the Commissioner of Education as its administrative arm had a general supervision over all educational institutions in the State of New York, both public and private. All private educational institutions from elementary grades through colleges receive their charges from the Board of Regents. The state education law gives the Commissioner of Education the power to examine and inspect private as well as public institutions of learning, to determine whether or not they comply with the compulsory attendance and instructional requirements of the state law. The state education law not only requires children to regularly attend some school, either public or private, but sets minimum standards of education including course content which must be met by the schools which these children attend, in order that their attendance does comply with the compulsory attendance laws. The importance of this supervisory function to the States concerned, relative to its children's education was recognized by the framers of the state constitution in 1894 when in adding a provision prohibiting aid to sectarian schools, they specifically accepted expenditures of money for the purposes of examination and inspection, in the carrying out of this function of examination and inspection and general supervision over the education provided by non-public schools in the State. The State requires the schools to perform certain testing, record-keeping, and reporting services to the State. Among these are the administration of tests, including Regents' examinations which are statewide tests of specific subject matter achievement, Pupil Evaluation Program Tests in grade six and nine, and other general statewide evaluation tests also used in public schools. And in addition, the regulations of the Commissioner of Education require the non-public schools to conduct a continuing program of individual pupil testing in all grades to provide an adequate basis for evaluating pupil achievement. In addition to the testing program, the non-public schools are required to maintain health records, records of marks, attendance records, provide information under the basic educational data system, which includes statistical information as to students, teachers, curricula offered, physical plans and so forth, and of secondary schools, additional data on a more detailed basis than in the basic educational data system. These requirements imposed upon non-public schools by law or regulations involve considerable addition expense to the schools for which, immediately prior to the enactment of Chapter I38, the schools were not compensated. While immediately prior to the enactment of the statute, the schools were not compensated, the State has had a long history of providing some compensation to some non-public schools in recognition of the cost burden imposed by the State in assuring that the requirements of the compulsory attendance laws are being met. Beginning in 1892, appropriations remain annually to so called academies for services in connection with the compulsory attendance laws. Those academies included sectarian and non-sectarian, secondary non-public schools. The provision for such compensation was retained in the state's education law until 1930, but even after repeal in that year, appropriations continued to be made and in the State's local assistance appropriation bills, in connection with the attendance requirements of academic pupils. Only in the years between 1968 and the enactment of the legislation at issue here for no payments made to any non-public schools for these purposes. The legislation adopted in 1970 therefore, merely reinstated a past practice of compensating non-public schools for record-keeping and examination services required by the state updated the amount paid to reflect current economic conditions and made the base of payment more equitable by including all non-public schools at all-state imposed examination and recordkeeping requirements. The cost analysis studies made for the State Education Department, in which there are exhibits in this case, exhibits D and G in a separate folder of exhibits submitted to the Court, and which were made by three individuals acting independently of each other, demonstrate that the payments made to the non-public schools are justified in amount, and are still substantially less for the actual cost of performance of the services. Appellees do not dispute these conclusions, except by alleging that the administration of test is a part of the teaching function of the non-public schools and then consequently New York is paying the schools for the cost of education. This is a matter of perspective. From the State's point of view, we are not paying the schools to administer tests as part of the educational program of the schools, but rather as a method of evaluating the achievement of the schools in meeting minimum standards of education. This assumes that the teaching function per se has been completed prior to the administration of a test as a measuring device, and we submit that is the more reasonable viewpoint on the aspect of the State's payment -- in this -- this regard. The past decisions of this Court have not prohibited all payments or benefits to non-public schools. Justice, they have not permitted all payments or benefits. In Everson, the activities which were described as prohibited were those directed to the aid of religion as such. In McGowan this Court observed that the establishment cost does not ban state or federal regulations of conduct whose effect merely happens to coincide with the tenets of some religions. Again in Everson, the Court expressed the concept of neutrality, stating that the Constitution does not require the State to be the adversary of religion. In both (Inaudible) and McGowan, this Court discussed the intent and effect test by which a statute is measured as to whether it has a secular legislative intent and a primary effect which neither aids nor inhibits religion. In Walz the test by which legislations were being measured was expanded to include an evaluation as to where the statute of issue created an excessive entanglement between church and state. In discussing whether or not the New York statute here at issue meets objections under each of these tests, we must bear in mind the observation of this Court's opinion in Lemon that the line between permissible and impermissible legislation is not a wall but rather a blurred, indistinct and variable barrier depending on all the circumstances of a particular relationship.
William J. Brennan, Jr.: Ms. Coon, in this connection, is the record clear as to the fact of the state aid embracing or not embracing teachers' examinations as such other than the generalized test that come out of the state offices?
Jean M. Coon: Yes, Your Honor, because the -- the state Commissioner's regulations require the non-public schools to have a continual – in-school program of testing of pupils to measure educational achievement and that the testing involved here includes not only the general test imposed by the State which are statewide in application but also the state's examination of the test administered in the schools to determine whether or not the pupils in all grades are meeting levels of educational achievement.
William J. Brennan, Jr.: So but if a teacher gives a weekly quiz, her time in the preparation of the quiz is -- just is part of the cost that's taken into consideration.
Jean M. Coon: That was included in the cost analysis studies.
Warren E. Burger: How does the State audit that? How does the State know whether the tests are executed?
Jean M. Coon: They require reports to be made to the Commission of Education.
Warren E. Burger: Well, reports on each individual pupil?
Jean M. Coon: On -- on the results of testing, yes, Your Honor. It was -- it was not by name necessarily but by program of evaluating the tests given the results of the tests on how the pupils are measuring up in terms of whether or not, their -- their measurement complies with the general standards of education of children in similar grades in the public schools.
Potter Stewart: Is it possible for the New York statute to have been constituted more narrowly so as to, as not to include what you have just told me is included?
Jean M. Coon: It would be possible to so construe it and that might raise a question as to the relationship of the amount paid. There was a -- there was a cost analysis study which is Exhibit G which referred only to the statewide tests and comes less than the amount paid to the schools. However, that it should also be noted that that particular cost analysis study, while it related only to statewide tests, do not include the other record-keeping functions such as health records and attendance records and so forth which were included in the other studies which included the teacher testing.
Potter Stewart: Has -- has this statute ever been constituted by the state courts?
Jean M. Coon: No, Your Honor it has not.
Byron R. White: So that, it's conceivable that they might have constituted the statute more narrowly had it gone to them?
Jean M. Coon: It is conceivable, Your Honor.
William O. Douglas: -- question in this case might very well be whether the process of testing can in fact be separated from the basic overall process of teaching? Bearing that in mind, am I correct in my understanding that all of these tests are standard tests prescribed by the State, prepared either by the State or by some national testing agency?
Jean M. Coon: No, Your Honor they are not. They are --
William O. Douglas: Are –- are any prepared by the local schools?
Jean M. Coon: Yes, Your Honor, they are. They're required by the commission -- Commissioner's regulations.
William O. Douglas: Right. Are they all multiple choice tests or -- or may any of the tests be answered by narrative questions that require discretion on the part of the teacher in grades?
Jean M. Coon: I would assume any type of test the teacher would use as -- to measuring the -- whether or not her pupils have understood and – and learned the material provided. Now, of course the -- from the State's standpoint, it should be remembered that the State is -- is only concerned in how these particular tests measure achievement as to the subjects which are taught also in public schools. It's not of the concern of the state nor would any cost analysis process here be used, the tests which are directed solely to the -- to sectarian, subjects of sectarian information.
Byron R. White: Ms. Coon, is there a -- do I understand there's a difference between the kinds of tests that are given on the public schools from the kinds of test that are given in the non-public school?
Jean M. Coon: No, except in this regard that there is no specific regulation of the Commissioner which directs the public schools to conduct a continuing testing program -- an in-school testing program. The Education Department relies more on its more direct and continuing supervision of the public schools in terms of evaluation.
Byron R. White: That is by -- by members of -- of the staff of the Commission of Education (Voice Overlap)
Jean M. Coon: Well, right. The staff and their continuing relationship and much more direct supervision of course over the public schools and they have (Voice Overlap)
Potter Stewart: But they do have -- the statewide tests are given to the public schools.
Jean M. Coon: Yes, both in public and non-public schools.
Byron R. White: But the -- but the regulation does not require in the -- these -- the public schools to prepare their own tests like it does of the private school?
Jean M. Coon: It does not require them to conduct this continuing program --
Byron R. White: Yes.
Jean M. Coon: -- of testings under this regulation. It will require them certainly to -- to prepare any test which the school itself intends to administer. All tests administered in public schools are not statewide tests. There are teacher-prepared test there, as well.
William J. Brennan, Jr.: What do you think the issue here is, Ms. Coon? Don't you think it's a -- or is it both that -- that the schools are paid for this or that it entangles the State in too much of the school program.
Jean M. Coon: I think that the issue is probably is raised probably by the -- the plaintiffs, and this action was more that the schools were paid. We submit that this -- this problem payment produces considerably less entanglement than would a direct administrative (Voice Overlap) sales supervision.
Potter Stewart: How much audit is done of the amount?
Jean M. Coon: The only audit that was -- has been done of this has been the -- the cost analysis studies which were done on a selective school basis comparing the cost in public --
Potter Stewart: But there's no continuing audit?
Jean M. Coon: -- and non-public schools. No there is not.
Potter Stewart: The entanglement is in actually in the requiring the test --
Jean M. Coon: Yes. It's a -- (Voice Overlap)
Potter Stewart: -- supervision of -- of the performance?
Jean M. Coon: Right. And we submit, Your Honor that there would be much more entanglement involved here where the state to have to send inspectors into the schools or test administrators into the schools to perform this function there that this is -- that the payment of the cost of administration and record-keeping produces substantially less entanglement than would a direct supervision.
William J. Brennan, Jr.: I -- I didn't understand Ms. Coon. What -- what supervision is there of performance?
Jean M. Coon: Well, we -- we submit, Your Honor, that if the State were not able to pay --
William J. Brennan, Jr.: I know, but what -- what -- I -- I'm sorry. Perhaps I -- what -- what was the nature of the supervision of performance? What does that -- what does that tell you?
Jean M. Coon: Well, the State has -- has an interest on -- on I think that this Court in Allen certainly said that the States do have the interest in (Voice Overlap)
William J. Brennan, Jr.: I -- I guess I haven't made my question clear yet. I'm just trying to find out what -- what's done? How do you supervise performance?
Jean M. Coon: By auditing the test, by getting reports from the schools, the schools are required to submit extensive reports, record-keeping analysis and so forth --
William J. Brennan, Jr.: I see.
Jean M. Coon: -- added to this example.
William J. Brennan, Jr.: But these tests are for are to audit.
Jean M. Coon: That's what the test -- the tests are for.
William J. Brennan, Jr.: For the purpose of education (Inaudible)
Jean M. Coon: Yes.
William H. Rehnquist: Whatever entanglement there is, is really without regard to payment then?
Jean M. Coon: That is quite true, Your Honor. The payment merely, and we feel -- just that we feel compensates them equitably for supplying this particular service to the State. We see that there's no -- (Voice Overlap)
Byron R. White: Well, teaching is mandated by the State, too isn't that --
Jean M. Coon: Yes, it is, Your Honor.
Byron R. White: So under your 30-day, they could pay the whole (Voice Overlap)
Jean M. Coon: Oh no, no, Your Honor. I don't think so because I think there's a difference. The teaching function of the schools was undertaken voluntarily by the schools as education. The fact that the -- the State's requirement which has been superimposed upon the schools of -- of performing and keeping all these records and reporting and so forth to the State has been involuntary function of the schools and we submit that having imposed this requirement upon them involuntarily that we should be able to compensate them for at least part of the cost of it.
Byron R. White: Well, don't they impose teaching upon them to?
Jean M. Coon: Only since they have voluntarily undertaken to establish themselves as a school. And to that extent the -- the teaching function has been voluntarily, we submit, undertaken by the schools. (Voice Overlap)
Byron R. White: But is this really -- is this really a part of – is sort of a condition, isn't it of satisfying the compulsory attendance laws I mean the school -- does -- does the school have to do this? They all -- it can just --
Jean M. Coon: Oh yes, they would -- they would have to do this (Voice overlap)
Byron R. White: They would have to do it or -- or the students wouldn't be satisfying the compulsory school attendance laws?
Jean M. Coon: That is quite true, Your Honor. But we think that this is -- that there's more to this, and thus, I think there's certainly a state interest and -- and function here in saying that these pupils not only are in school but that they are receiving certain qualities of education, and so forth and I think that the State has the interest in -- in compensating the schools for all of the record keeping and detailed functions that we have imposed upon them.
Potter Stewart: Do -- do the teachers just -- following up my brother Douglas' question, do the teachers in private parochial schools have to -- have to be -- have to meet certain standards of imposed by the States or do they have to be at the State of New York or do they have to be certificated in any way?
Jean M. Coon: Not in this program, Your Honor. However, they are extending certificating requirements under other programs and that they, certainly the basic educational data system which they have to file with the State does request information concerning the education of the teacher.
Potter Stewart: But there's no requirement as to the educational and professional qualifications of the teachers in these schools?
Jean M. Coon: Not in the --
Potter Stewart: They could be --
Jean M. Coon: Not as -- not as far as --
Potter Stewart: -- the teachers insofar as the State knows to be wholly illiterate for instance?
Jean M. Coon: No. I don't think that they're -- well if they were wholly illiterate and could teach these students in a manner in which he (Voice overlap) --
Potter Stewart: There'd -- they'd be quite extraordinary teachers. I agree with you.
Jean M. Coon: I would -- I would think so, I think (Voice Overlap) that the -- the thing that the State is interested here is in the result.
Potter Stewart: But there are no standards for the teachers are they? As there are the public schools? (Voice Overlap)
William O. Douglas: Are there standards for the courses insofar as --
Jean M. Coon: There are standards of courses, yes. There are certain courses that must be taught in the schools and there are certain levels of achievement they have to reach.
William O. Douglas: (Voice Overlap) Then the State could finance the teaching of those courses.
Jean M. Coon: Yes, Your Honor. No, no. No, because as -- as I said again this is a -- this relates to the fact that the schools have voluntarily established themselves as schools. To that extent, we would agree with the decision, certainly the decision of this Court in Lemon that the State cannot pay for the teaching function. What we're saying here is we're paying for a neutral, a non-idealogical function of the school that's simply a record keeping program and a major achievement measurement program.
William O. Douglas: But the District Court couldn't even figure out whether the amount paid would equal the cost of the school or exceeded it?
Jean M. Coon: For this particular instance, we have a stipulated cost analysis of studies. They're in the record which -- which indicates that the amount paid to the schools is substantially less than the actual cost of the program itself.
Warren E. Burger: Was that stipulated?
Jean M. Coon: Yes, Your Honor, it was.
Speaker: Well that was on a -- not a school by school. That was a (Voice Overlap)
Jean M. Coon: That was selected -- the selected measurement between public and non-public schools.
Warren E. Burger: From your response to the one of the other, earlier questions, it would seem to me at least, that New York State is unique in not having any standards, computations for the teachers. Some of the States, at least, have the same requirements applied to private and parochial church schools as for public schools and are -- are you sure that New York doesn't require those same standards for the teachers in a -- in a church school? That as a college degree, if a college degree is required to teach eighth grade or junior high school in public schools, are you telling us that that is not required?
Jean M. Coon: That has not been required in the past in New York. There is, I believe, some, certainly there are going to be some -- must be more and more lay teachers, I believe reached the schools, there will be more and more qualification imposed.
Warren E. Burger: Very well. I understand Mr. Chandler that you'll reserve your time for rebuttal.
Porter R. Chandler: Yes, Your Honor.
Warren E. Burger: Very well. Mr. Pfeffer.
William J. Brennan, Jr.: And Mr. Pfeffer, first on this last question, did you understand that's the situation in New York?
Leo Pfeffer: I understand it, yes. That is the situation in New York.
William J. Brennan, Jr.: That's – that -- that is unusual, isn't it?
Leo Pfeffer: It is rather unusual and it's a reality of -- of the -- the influence and political power which groups have in New York which has been able to resist this.
Potter Stewart: I -- I don't think that's so unusual, I through people on our family, I know a good many of them are college graduates who had jobs in private schools, but who couldn't get jobs in public schools because they hadn't had the necessary courses in education. That's not too unusual.
Leo Pfeffer: Well --
Potter Stewart: So the best private schools in the country have teachers who could not get jobs in public schools.
Leo Pfeffer: Well that's entirely true.
Potter Stewart: Because they haven't had the necessary courses in -- in --
Leo Pfeffer: That their question was --
Potter Stewart: -- education.
Leo Pfeffer: -- whether they're on the general level, of our exceptional persons who -- who have and I think is about a general level, it is assumed -- a general assumption that out of the training if necessary affects the teaching.
William O. Douglas: With whole credit to private schools as I understand it, is that correct?
Leo Pfeffer: On the elementary school level. The -- I don't know that the State equipped in that sense. There is an overall private power of visitation which is that I understand it.
Harry A. Blackmun: -- Education publishes a list of accredited private schools and that list is available to colleges and universities. And the state has standards for accrediting. And those standards include the number of the days that children must attend school and it requires certain courses, it requires certain minimum requirements with respect to teachers. I don't know whether this record contains that information or not.I don't recall it at the moment.
Leo Pfeffer: I don't think the record does to take my own understanding is that. It doesn't have, at least, in the elementary school level. It may have it on secondary school, or it doesn't have. The position of the appellees in this case is that this Act, Chapter 138 is not what it purports be. But whether it is considered what it really is or whether it's considered what it purports to be, is equally unconstitutional under the Establishment Clause. The Act purports to be a law of to compensate private schools for certain service which are mandated by law and regulation. But aside from a sort of talismanic reference to it, perhaps to satisfy the purpose effect requirement which had been expressed before this law was enacted. The declaratory, the (Inaudible), it's declaration of purpose refers to these mandated services of testing and record-keeping. And that is the last there is in the law. The rest, the operational act, part of the Act has no reference to it. Each school gets a specific amount per child, $28 for each pupil in grades one to six, $45 in each -- for each pupil, grades six through 12. It matters not whether the -- this is the way that the -- the law is interpreted and applied by the State. It matters not that the actual cost of these mandated services in a particular year is $1 or $5 or $10. The school gets $28 per student or $45 per student without regard to what is expected. The school is not required to account for the money. It gets the money per student and does with it what it wills.
Warren E. Burger: Well, do you mean it could avoid giving the tests entirely?
Leo Pfeffer: Well, it certainly could, now let me --
Warren E. Burger: Would it still get the $28 and the $45 if they didn't.
Leo Pfeffer: According to the -- the -- according to the application of construction of the statute by the State, yes. And this is what is expressed in the Exhibit G. Exhibit G which was a second of these, in litem cost analysis made not before the law was enacted, but after the lawsuit was started, for the purpose of defending the lawsuit. They took a few selected schools and they found out what? They found out these few selected schools in the first that they're involved in this. That's about two-thirds of the amount. This is two-third the amount which is -- which was found to be the cost is used for in-school, which means teachers' examinations. Only one-third, this was found in post-test. Only one-third can be ascribed to examinations such as those which come from the State, record-keeping, everything else. And the -- the defendant's brief on -- defendant's brief admits this on page 16 of defendant's brief. It says, State of New York admits that the -- the (Inaudible) take an overwhelming majority of tests.
Warren E. Burger: Where are you now? On page 16 --
Leo Pfeffer: On page 16 --
Warren E. Burger: -- of the main brief?
Leo Pfeffer: -- of main brief, (Inaudible) brief of the State of New York. So, under the bottom of the page, the overwhelming the majority of tests given on public and non-public schools alike are formulated, administered, and created by teachers. These are the tests which take care of two-thirds of the whole cost. Eliminate that and you have an amount which is considered to be substantially less than the amount which is given per student. But even that is not relevant because the State takes a position that is irrelevant how much money is spent for these mandated services. The amount is given per pupil and not on the basis of what the cost is. These cost analysis were not applied by law. They were made in litem for the purpose of preparing for this -- for this case after we brought the suit. And that -- and the -- the stake -- states in this interrogatory, it was a part of interrogatory. It does not ask what the money is for. It doesn't require any reporting. And it takes a position that the amount is fixed by law and this is the amount which is unchangeable whether the costs go up or go down. Now, there's another point which I'd like to call the Court's attention. I think Ms. Coon is not correct in stating that this money is used to reimburse for expenditures already made. The law was passed in 1970 to take effect the following year. And during each year, the school gets per pupil according to the amount of students in that -- during that current year. The first year, the school is allowed to choose, the months of September, October, November, which month it will take to measure the number of students to test. And for that year, that is a number taken for $28 or $45. Thereafter, the year before the current year is used as a base year. But the payment is not made for the base year. The -- they've already been paid for the base year. The payment is made for the current year and that's a fact. That in the event that there is a difference between the student enrollment during the current year, or the base year, an adjustment is made accordingly. Moreover, the Act provides that the payment is to be made in two portions.One is payable January 15th and the other is paid April 15th for the current year. Now April 15th is two-and-a-half months before the end of the school year. There is nothing in the Act or in its administration which prevents a school teacher or school principal, or superintendent of the school of the religious schools saying to the teachers, “We're short of money for our religious teaching. We're short of money for our religious worship. We've got to carve out in-class tests.” No more class testing. Use all that money for the two-and-a-half months. We're getting it now. Use all that money to pay for catechism, to pay for religious worship. According to the State of New York, that is perfectly permissible. There are no strings attached to this money, no reporting, no auditing, only the -- only auditing required is to establish how many students there are during the year.
William H. Rehnquist: Of course if New York set up a system with strings attached in auditing, then you'd be here saying there was too much entanglement, wouldn't you?
Leo Pfeffer: Your Honor is entirely correct.
William H. Rehnquist: Let's say it's here.
Leo Pfeffer: That's exactly what the point is. This is what the Court said in Lemon. It's in the inside of the dilemma. Either you give money which can be used for religious purposes which the Court has said is unconstitutional, in which case you have the (Inaudible) of financing religious instruction, or you audit and you supervise as they try to do in Lemon which is this (Inaudible) of entanglement. The answer is of course that the law is unconstitutional, but that's not unusual. That's what the Court said in Lemon against Kurtzman. That's what Court said in Tilton against Richardson. In Tilton against Richardson, the Court report said, an unrestricted grant of money, which is partly used to build a building, which after 20 years may be used to hold religious classes, that's unconstitutional. You cannot have a “no strings attached” grant of money to a religious school.
Potter Stewart: I notice that, but don't you think that New York would be in bad faith? I mean the schools would be in bad faith if they did what you suggest? Let's take the money but don't use for what it's supposed to pay for?
Leo Pfeffer: The question here is not that case, Your Honor. (Voice Overlap)
Potter Stewart: Well, I did not -- I just asked you a question. Would it be in bad faith or not?
Leo Pfeffer: Bad case?
Potter Stewart: Bad faith.
Leo Pfeffer: Oh bad faith. Not according to -- I'm sorry. Not according to the interpretation which the State has given up its law the (Voice Overlap)
Potter Stewart: You mean that New York can say, “Here is $28 do with it what you want to do and --
Leo Pfeffer: This is what -- this is what the State is doing. This is what the State is doing. The State gave this money. This -- Your Honor, the State gives money before it made this cost, selective cost analysis. For a whole year it gave it to them. It has not a question -- what are you doing with the money? The money was given. They'd used the money for whatever, at will.
Warren E. Burger: Well independent of the First Amendment Religion Clauses Mr. Pfeffer, couldn't the States, if they failed to carry out the contract of -- in relation to the grant or the -- the statutory purpose can the State recover it?
Leo Pfeffer: Not according to -- now look, the only statutory requirement is going to State of New York, the only statutory requirements. This is in -- your response to the interrogatories. Mr. Justice Blackmun asked whether this, the New York courts have interpreted this? But New York courts haven't, because they can't. New York is the one State of the Union which doesn't have a lot taxpayer suits. We've tried taxpayer suits. We've been thrown out of court. In one State in the Union we can't get into the court. So, the only court we can get into and get into because (Inaudible) is a federal court. But New York has not, according to the defense, when we sued in the State of New York, has not interpreted this law, as requiring anything.
Warren E. Burger: Could the Attorney General bring a suit in the state courts?
Leo Pfeffer: The Attorney General is defending this Court.
Warren E. Burger: Well, could he bring a suit in the state courts asserting that the school, a particular school, or a whole group of them failed to comply with the purposes of the -- the grant, and therefore seek reimbursement. (Voice Overlap) It doesn't mean that he would do it. So, could he do it legally?
Leo Pfeffer: I don't think he can because the according to the state's interpretation, they're not required to.
Warren E. Burger: We will resume there right after lunch, Mr. Pfeffer.
Leo Pfeffer: Thank you.
Warren E. Burger: -- Continue.
Leo Pfeffer: Honors please, the complaint in this action, challenges the law, add on its face and as construed and applied. I've devoted myself up till now, to the law as applied. And I've have pointed out that the law as applied does not require the schools to in anyway account for the money received. This is substantiated and it is established by the interrogatories was submitted to the state and their response to it on the appendix pages 87A and 88A in which the State says the qualifying schools are not required to submit the reports and copy for the moneys received and how they are expended. Also, that means, it's a free -- they have a freehand on it, no strings attached. Also, I want to call to the Court's attention to the fact that as applied and this is -- comes from the second of the in litem cost analysis made by the State after the suit was started, that in two typical schools which they selected, the Catholic Central High School and the North Shore Hebrew Academy and I point this out, I get these references on page one in my brief. The schools -- the first school received $77,878 under the law. Taking in account everything other than teachers' examinations, that means this region's examination of pupil evaluation tests, record-keeping, health-keeping, everything conceivable under the Act which is mandated, which is not mandated and this includes indirect costs and so-called kind and benefit cost which these teachers give as in -- in kind taking them all. According to the State's own cost analysis, the sum total of all these, the most liberally interpreted mandated service is $24,674 which is less than one-third of the amount received under the statute. The only way you can justify this statute is the other two-thirds of it, is if teachers examination, the kind of examination which a teacher give in every school, oral or written, daily quizzes, weekly quizzes are included. You get two-thirds of sum total is set. The same is true with the second, also in page 20. The second typical school, the North Shore Hebrew Academy, they receive for $5,400
William J. Brennan, Jr.: Where are you? Page 12 of what?
Leo Pfeffer: Page 20 of my brief.
William J. Brennan, Jr.: 20? Oh.
Leo Pfeffer: Yes, that gets the page references to the --
William J. Brennan, Jr.: Of your brief.
Leo Pfeffer: Yeah.
William J. Brennan, Jr.: Thank you.
Leo Pfeffer: Page 20 -- It's on Exhibit D and Exhibit G, $5400 as North Shore Academy received under the statute. Its total cost for other than in-school teachers' testing, is $1776 again less than one-third. So that the answer to the question which was just to Justice Blackmun. If this statute were interpreted narrowly to limit it only to these, to exclude teacher's test and quizzes. The guts of the statute will be out. Two-thirds of the amount would be destroyed. Now there's no question that's not worth an answer. Now, but assume – assume the statute is what is says to this. I will now, at this point, accept the statute at face value and accept that teachers' examinations is a kind of teaching, a kind of examinations which are done every day on schools take up two-thirds of the time. That that is what is properly within the statute. It's our opinion that this statute is unconstitutional on its face for a variety of reasons. It's indistinguishable from Lemon against Kurtzman. Ms. Coon has responded to a question put by one member of the Court as to whether teaching itself is not mandated, which was involved in Lemon against Kurtzman, teaching, teaching of the secular subjects. Her actual -- I was unable to quite understand. She said it's not mandated because the school voluntarily establishes itself to teach. If it didn't voluntarily establish itself to teach, it wouldn't be required to teach. But that's equally true about these reporting. If a school, the private school did not voluntarily undertake to teach, they wouldn't to have to or submit reports of any kind. It's their -- the statute in New York as in Pennsylvania, hasn't ruled that. It requires a number of things. It requires that you teach certain nine or eight or nine basic courses which was involved in Lemon against Kurtzman and DiCenso against Robinson. It also requires that you'll keep records and you report them. I can see no distinction between them. If one is unconstitutional, I can't see how the other is -- is constitutional. Moreover, keeping records, and testing is not the only thing required of these schools by law. They're required to be safe, they're required to be sanitary, they're required to be well lit, they're required be in every way respected – acceptable. Otherwise, they're violating the law. As Ms. Coon suggests, that because the State requires that schools be safe and sanitary and lit and heated, that the State can constitutionally, on the statute of clause pay for the fuel bills, pay for the lighting bills, repair the buildings, the church buildings --
Warren E. Burger: Let me clear that --
Leo Pfeffer: -- they're both happening.
Warren E. Burger: Let me clear that step further Mr. Pfeffer. Suppose the State required an annual or semi-annual examination, X-rays, or chest X-rays and annual inoculations for polio. It gave private schools the choice of either having the state supply the service, a mobile medical unit or to let the private schools engage the services themselves with their own physicians and pay them $5 a head or $10 a head. What would you say about that?
Leo Pfeffer: I would say that's constitutional provided, Mr. Chief Justice, provided the schools were account -- were required to account that they did that particular thing. That they used the money for that purpose, for the inoculations, but this not required here.
Potter Stewart: That would be entanglement, wouldn't it?
Leo Pfeffer: No. That would not be entanglement. This is what, the difference between this case and Everson -- and -- and how, there is no religious aspect to an inoculation. You -- that inoculation doesn't but as the Court pointed out in Lemon against Kurtzman, there was only a world of a difference in teaching. A teacher can't if this is from the Lemon, a teacher can and while he may not, some may, some may not, may use the teaching for the purpose of inducting any religion. And this is exactly equally respected testing. If you include in-class testing, and I have put forth in my brief examples of testing in respect to the most valued three subjects of Mathematics. I've given examples of actually types of (Inaudible) used and proposed in which you're fully impregnated with religious values. Now, I don't say that the school -- any of the schools in New York use those tests. I don't know whether they do it or they don't but that's not important. The point that -- the Court pointed out in Lemon, that the point is that only to make sure as a must in order to avoid financing religion to make sure that it doesn't do it, this State has an obligation to maintain a continuing surveillance.
Potter Stewart: Well that would be true in the inoculation case because the school might take the money and use it for religious teaching, (Voice Overlap) and -- and therefore the State would to be assured that the school had not done that and that would entangle the State with the school, would it not?
Leo Pfeffer: The -- the entanglement would be limited to -- not to examining what's taught, to limit it just to a doctor's certificate. Yes, we inoculate 50 students here and we have to pay for $250. There are no entanglements there. That's not entanglement. That's not the surveillances of -- of going over the test.
Thurgood Marshall: Did I understand you to say that you give the money to the school?
Leo Pfeffer: In this case?
Thurgood Marshall: For the inoculations.
Leo Pfeffer: Well, I would say that even if they did, I don't believe that would be unconstitutional provided, provided there was auditing to show that the money was used for tha purpose. But that's -- that's just the -- you don't reach real entanglements surveillance. All you get is a --
Thurgood Marshall: Why not? You'd given money to a parochial school. Why isn't that entanglement?
Leo Pfeffer: Well, (Voice Overlap) I think will be such a -- a limited entanglement. I don't think it'll excessive entanglement. It doesn't get into that guts of what the school is for. A school isn't establishing (Voice Overlap) an inoculation to teach.
Thurgood Marshall: bBut suppose you gave $26 per student –-
Leo Pfeffer: Yes.
Thurgood Marshall: -- for health examinations.
Leo Pfeffer: I don't -- I don't think that will be unconstitutional provided, I think that amount of entanglement in a case of health it would not be an excessive entanglement. But we're dealing with -- we're dealing with testing which is done in the classroom.
William J. Brennan, Jr.: Would that be true if it were given to a Christian Science school?
Leo Pfeffer: Oh, that would be difficult thing if it is because a Christian Science couldn't accept it, because if it couldn't, it wouldn't be a (Voice Overlap)
William J. Brennan, Jr.: Let's say the school did accept it.
Leo Pfeffer: Then I think it would be unconstitutional.
William J. Brennan, Jr.: Why?
Leo Pfeffer: Because there, giving the money would be there for use for an – an -- either unlawfully of an unconstitutional purpose.
Warren E. Burger: The only law they'd be violating would be the Christian Science tenet.
Leo Pfeffer: Oh, we'll say it's -- or is the Christian Science school accepted it and use for -- for inoculations? Oh that will be all right. That will be all right. I think so. Now, the point is, I think it is completely unrealistic. I think it's just as a fantasy world to seek to the divorce testing, day by day testing, examinations written on a front page. From the days of Plato, those testings have been the basic way of teaching, the major way of teaching religion as a catechism. That's traditionally, what is a catechism? It's a form of teaching by testing. The teacher asks questions, the student answers. If a student answers correctly he's learning his lesson. If he's somehow stucky, he studies some more. Every student knows that in order to pass his course, he has to pass examinations. How do you pass examinations? You give the teacher what the teacher wants, how? Now, you take the two schools here, the Catholic Academy and the north -- the Hebrew Academy and the Catholic School. I am certain, that a student in a Catholic Central High School would not answer a question on history on the Reformation the way the same question would be answered by a student in Lutheran High School. Or take a question on the origins of Christianity. I am sure that a student in the North Shore Hebrew Academy would not, if he wants to pass the course, answer that question the same way that a student in the Catholic Central School will do. Teaching is two ways. One way, and the least effective way, is for this teacher to stand in front and lecture and lecture. And then send the students home. A most effective way is for the teacher to get it from the students. That's way it's done. And the State says, it applies to everyday teaching, written, and art.
Warren E. Burger: Mr. Pfeffer, if you know has the ROTC program ever been tested in any of the federal courts or state courts?
Leo Pfeffer: I know of no such case, under oath. I don't think it applies here because these are elementary schools.
Warren E. Burger: Yes.
Leo Pfeffer: From grade one to six.
Warren E. Burger: But it's --
Leo Pfeffer: But I don't know of any such thing. I don't know --
Warren E. Burger: That -- that still gives us some -- it has entanglement and gives us some aid to church-operated institution does it not?
Leo Pfeffer: Well the -- the -- my answer to that would be, that the ROTC is generally as far as I know up until now, is at college level, and in Tilton versus Richardson, this Court held that there are more liberal rules with respect to -- at the college level than expect the elementary and high school level. So that, I don't think it would necessarily be the same answer. I would have reservations on the elementary and secondary sides and level. It would certainly have reservations on it. Now, in Lemon, this Court said that, in Lemon and DiCenso that the State of Rhode Island and the State of Pennsylvania were obligated under the Constitution, as well as in the statute to see to it that the money given to the teachers was used only for secular teaching. That it couldn't have given the money and say, use it for secular teaching but make no examination, no verification whether it's been used as a purpose. And then the courts went and said, well that very verification -- you see, the answer to Mr. Justice Rehnquist's questions, that very auditing -- that very surveillance, that very required constitutionally and statutory requirement, assurance that it is not used for sectarian instruction, or religious worship, that involve, that surveillance which from Walz through Lemon, the Court said is forbidden by the Establishment Clause. Yes, it is true that -- that if -- if there were no audits here as there isn't, we call any stuff constitutional because it is financing, subsidizing religious education and if there is some audits if there is surveillance and there is policing, we say it's unconstitutional because it involves entanglement. But that's not our dilemma. That's a dilemma of the Establishment Clause. That's a dilemma of a history of over a 150, 175 years where State after State, court after court, constitution after constitution said you cannot do what you're trying to do here. You cannot take tax-raised funds and use it to pay part of the upgraded course whether it's required by law or not required law of church schools. This is what it's all about is what the Establishment Clause says and this what the Court said in Yoder. That long before there was a public school system, there were the a religion clauses and that's the policies, the constitutional interests which were set forth in the religion clause, as to date, our educational system -- our educational system had to shape itself to the establishment in the Free Exercise Clause, not the establishment of Free Exercise Clause to shape themselves and fashion themselves to the educational interest. This is what this case is about. This -- this case says, the court below says, you cannot take an import element of the budget of a church school in order for you to operate. You cannot take it off the voluntary contribution of those who adhere to and make an -- an obligation of every taxpayer. That's a violation of what, the Establishment Clause of a Constitution. Your Honors, thank you very much.
Warren E. Burger: Mr. Pfeffer --
Porter R. Chandler: May it please the Court.
Warren E. Burger: Mr. Chandler.
Porter R. Chandler: I appear on behalf of a group of Catholic schools who admitted and intervened and ours below. There's a group of Jewish schools also who intervened and who appealed, who filed a brief here. They're not represented in an oral argument but our positions are similar.
William J. Brennan, Jr.: Mr. --
Porter R. Chandler: (Voice Overlap)
William J. Brennan, Jr.: That's Mr. Lewin's brief?
Porter R. Chandler: What?
William J. Brennan, Jr.: Is -- is that Mr. Lewin's brief? Is that it?
Porter R. Chandler: Yes, yes I believe so. Because it -- it names of two academies at the bottom I think. What about the other one?
William O. Douglas: Mr. Chandler --
Porter R. Chandler: Yes, sir.
William O. Douglas: -- what do of Catholic schools, do you mean that there are schools that (Inaudible) to the Catholics?
Porter R. Chandler: These do not, no. But they are affiliated with the Catholic Church. We make no bones about it. There's one high school and two -- and two -- two elementary schools.
William O. Douglas: (Inaudible)
Porter R. Chandler: Cathedral Academy in Albany has -- has an enrollment of approximately 500 students. Approximately 230 of them are Black. Approximately 225 of them are non-Catholic.
William O. Douglas: And so there -- there must not be any requirement?
Porter R. Chandler: There is no -- there is no such requirement. As I've said, there is no such requirement.
William O. Douglas: (Inaudible) there's also no requirement I think again of -- of attending the religious class in school which is the Catholic religion?
Porter R. Chandler: I believe in one or two of them, courses in religion are required. A -- a challenge of worship is not the -- the answers to our interrogatories. Spell that out -- they -- they spell that out, I think. We are here in this that this statute has been enacted. A unique statute in reliance on the language of this Court in the Allen case, if -- this Court there said, if the State must satisfy its interest in secular education through the instrument of private schools, it has a proper interest in the manner in which those schools perform their secular education function. That is what we say this Act was designed to do. It's already been brought out, but it should be emphasized again that public and private schools in the State of New York are part of one system, and subject to one set of control. They've been under the university in the State of New York since 1784. They've been required to be compulsory examined, tested, and inspected since I think 1852. Take the case of a child who goes to a Catholic high school. He has to take courses prescribed by the Regents, the State of New York, his attendance records are kept. He takes examinations, and when he takes them, the same of so-called, Regents' examinations, they're the same examinations that are taught, that are given down the street in George Washington High School and if he passes them, he gets a diploma. And who does he get the diploma from? He gets the same diploma as his friend down the street. He gets the diploma signed, not by the bishop, not by the pastor, but by the Commissioner of Education of the State of New York. The degree of control is illustrated by one regulation which is, that if a school, public or private wants to give a course where there is not, an already an approved syllabus, permission from the State of Education Department must be had before that course is to be taught. Mr. Pfeffer's arguments and his bookkeeping depend on one fundamental fallacy. He overlooks the fact that this is a reimbursement statute. This talk about, the money goes out, they can use it for whatever they like, overlooks the fact that chronologically, what has happened is this. The school sends in a form asking a large number of questions and testing whole, do you comply with this and this section of the law? What courses do you give in fire protection? What courses do you give and so on and so on. Before you're eligible to -- you have to fill that out in order to get the money. And they say that you'll have to certify that you have conducted the testing requirements that you have had to attend -- kept attendance requirements and done all the other things required for the mandated services. The school will have done all that out of its own pocket. It will be out that much money. And then later on, it gets a reimbursement. Now, that reimbursement --
Thurgood Marshall: You don't mean reimbursement, do you? You mean partial reimbursement or over (Voice Overlap) --
Porter R. Chandler: I -- Your Honor, is quite correct. I omitted that word. It's a partial reimbursement, and not --
Thurgood Marshall: Oh, but you didn't let me finish, or over reimbursement --
Porter R. Chandler: Or -- or what?
Thurgood Marshall: Over.
Porter R. Chandler: There's no indication that --
Thurgood Marshall: Well, is there -- well, when you send in this information, does it say how much it costs for these services?
Porter R. Chandler: Yes. There -- there are studies in -- in the book (Voice Overlap)
Thurgood Marshall: No, no. I'm talking about the sheet that they file. You said they answer a whole lot of questions.
Porter R. Chandler: Yes sir.
Thurgood Marshall: Is one of those questions, how much money you spent for this?
Porter R. Chandler: No, it is not.
Thurgood Marshall: So how can it be reimbursement?
Porter R. Chandler: Well, it's -- it's a partial reimbursement because it's less than the cost that the school undertook.
Thurgood Marshall: Could -- could it be a contribution?
Porter R. Chandler: A contribution toward that but the point that I make is, the school, whatever it is, the school is -- out of the money it has performed the services. It gets back a partial, not larger, a partial reimbursement. That partial reimbursement of course becomes its own money. Let me go back to an analogy. What about this parent in the Everson bus case? He paid out of his own pockets for a bus fair. He later got it back. Was that money segregated or tainted or marked by sectarian influence? No, he got it back, he could use it to put into play. He could use it to go to the races. It was a reimbursement for a legitimate expense. So, with all respect, I say that this talk about audits is completely beside the point. The point is that the school is required to perform a large number, an appalling number of administrative services for the State. I want to cite an illustration. I just happened to notice that the records of attendance and other basic data in connection with these -- these applications are required by the State to be maintained, opened to inspection of the schools' files for at least 50 years. Did the parent in the textbook case who was relieved of the cost of buying textbooks? Did he get sectarian -- was it sectarian money? Was it sectarian reimbursement? No, the point I'm making is, that if this is a reimbursement, where funds are already expended, it's completely immaterial where the money goes. The partial reimbursement was deliberately fixed by law in the judgment of the legislature which should be conclusive. And it was fixed in such a way that there would be no overage. The cost studies made after the suit was brought, all bear that out. Let me give you just one little illustration from one of the exhibits. In mode two, they studied how much it costs the schools to perform the mandated services. They took a public high school and a Catholic high school and a public elementary school and a Catholic elementary school. They applied the same bookkeeping tests to both of them to see how much it costs. Holy Trinity High School in Hicksville for doing the State's bookkeeping for it, cost that school $232.90 per pupil, and they got back $45. Hicksville High School at the same time, same town, it cost them $361.72, one-third more. Corpus Christi Elementary School and Mineola Catholic, it cost them $77.56 to do the state's work for it. They got back $27. Willis Avenue Elementary Public School across the street, cost them $474.12 to do the same services. And so, as to all the other --
William J. Brennan, Jr.: Mr. Chandler why do you -- why do you think there is such a variation in these cost figures of the schools?
Porter R. Chandler: Well, variation? Well -- I -- I -- apparently because the Catholic schools are -- pinch their pennies a bit tighter while the Mineola High School --
William J. Brennan, Jr.: (Voice Overlap) -- variation from 400 plus in the one instance and (Voice Overlap)
Porter R. Chandler: For Mineola High School may have -- I believe that was a new school with not too large an enrollment that may have come to more. That -- but let me take others from the same study, Holy Family Elementary in Hicksville cost them $86, got back $27. The Dutch Lane Elementary School, it cost them $198, still much larger, but not quite as large as the -- as the Mineola figure. So, it simply shows that there is no padding and no excess and that applying the same bookkeeping methods fairly to both public and private schools shows or demonstrates the fact that there can be no overage and no excess. As a matter of fact, all three Judges in the trial court agreed that there was no excess. Judge Palmieri pointed it out very forcefully in his dissent. The other judges said that if you take out of account teacher exams, then there's very -- the -- the cost or -- then the reimbursement might, in some instances, exceed the cost. But the point is we maintain that the teacher exam should not be taken out. They're in the statute, they are specifically provided for in a regulation which my opponent has not even cited in his brief. I see my time is running very short and I will close, Your Honor, with one further thought. We've heard something about dilemmas today. Consider this dilemma. The State has a right to have parochial schools perform effectively. It has a right to have testing and examination done, not for the purpose of educating them, but for the purpose of seeing how well they are being educated. If it costs -- it admittedly costs schools a lot of money to do it. If relief of this sort is not allowed, another alternative, if it once comes up, may I just finish my sentence. A core of state inspectors, if it's all wrong to reimburse a school for doing this kind of work, it's obviously all right to send the core of inspectors in every Monday, Wednesday, and Friday to keep attendance records, to give examinations, prior to the teacher from the room for the moment and give an examination and do all the bookkeeping work. That would require quite a few more people in Albany and would, I think, result in entanglement of a source of -- of a sort that has hardly been conceived.
Warren E. Burger: Thank you Mr. Chandler. Thank you Mr. Pfeffer. The case is submitted.